COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MARIO ERNESTO MARTELL,                           §               No. 08-18-00180-CR

                               Appellant,         §                  Appeal from the

 v.                                               §            1st Criminal District Court

 THE STATE OF TEXAS,                              §             of El Paso County, Texas

                               Appellee.          §                 (TC#990D03958)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s judgment adjudicating guilt and remand the cause

to the trial court with instructions to dismiss the motion to adjudicate, in accordance with the

opinion of the Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF NOVEMBER, 2022.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.